To a declaration by an assignee in bankruptcy containing the common counts for money due to the bankrupts, a plea was filed alleging that the defendants, before the filing of the petition in bankruptcy, had begun a suit against the bankrupts in the New Jersey supreme' court, and that the bankrupts did claim, by way of set-off in that action, the sum of money claimed in this suit, and for the same cause of action, and that that suit was still pending and undetermined.
A demurrer to this plea was sustained. The-plaintiff’s counsel cited Serra e’ Hijo v. Hoffman [30 La. Ann. 67].